DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Applicant’s reply and Terminal Disclaimer filed on March 8, 2021 have been received and entered into the case.  Claims 73 – 97 are pending and have been considered on the merits.  All arguments have been fully considered.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 10/606 208, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
The instant claims require a tissue repair composition comprising one or more bone components and connective tissue or skin particles, wherein the connective tissue or skin particles have an average diameter greater than 5 microns.  The ‘208 application fails to recite or describe particles having the claimed average diameter (claim 73 of the instant specification).  
Please note that the instant case finds support to US Application No. 11/247 229, which has the earliest effective filing date of 10.12.2005.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the 

Claims 73 – 97 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gaskins et al. (2004/0059364, IDS 08.21.19, PGP #13).
Gaskins teaches compositions for inducing bone formation (a sterile, tissue repair composition) comprising demineralized bone fibers (bone component, bone fragments, a plurality of bone fraagments) and carriers such as skin homogenates (skin particles of a single source) (0061). The composition may be moldable (thus a gel, paste and/or putty) (0070); and/or include carriers such as aqueous solutions (0061) (or are injectable).  The demineralized bone fragments may be allogenic or xenogenic (0008); may be particles or fibers, cortical bone particles or cancellous bone with the claimed thickness, width and length (0008); may be obtained from human and animal sources (0003).  Gaskins further teaches the compositions may include particulate skin or cartilage (0068).
 Regarding claims 73, 75, 77 and 95 – 97, Gaskins does not teach the composition wherein the bone fibers and homogenates have the claimed diameters or the claimed amounts of bone fragments. However, Gaskins teaches that the fibers may be any length and discloses a variety of thickness which can be optimized for its intended use (0008, 0060). Thus, in following the teachings of Gaskins, one of ordinary skill in the art would have been motivated by Gaskins to optimize the diameters of the bone fibers with a reasonable expectation for successfully obtaining the bone growth composition of Gaskins. Regarding the amounts of bone fragments, the bone fibers are clearly disclosed as the effective component. Thus, one in the art would have 
Regarding claims 81, although the reference does not teach the composition is extrudable through a 13 gauge tube/needle, the reference clearly teaches the composition can be used for implants, easily moldable, pliable, malleable or have aqueous carriers, indicating the aqueous composition would be extrudable through such tubes and/or needles.
Regarding claims 88 – 90, while the reference does not teach the method by which the connective tissues or skin particles are prepared, these limitations are regarded as product by process type limitations. It is noted, that the patentability of a product does not depend on its method of production. If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), the claim is unpatentable even though the reference product was made by a different process. When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper. (MPEP 2113)


Double Patenting
The previous nonstatutory double patenting rejections are withdrawn due to applicant’s submission and approval of a Terminal Disclaimer on March 8, 2021.


Response to Arguments
Applicant argues that the cited prior art is not prior art, since the instant application claims priority thereto.  
However this argument fails to persuade since the instant application does not find support in the cited document.  The instant claims require a tissue repair composition comprising one or more bone components and connective tissue or skin particles, wherein the connective tissue or skin particles have an average diameter greater than 5 microns.  The ‘208 application fails to recite or describe particles having the claimed average diameter (claim 73 of the instant specification).  Please note that the instant case finds support to US Application No. 11/247 229, which has the earliest effective filing date of 10.12.2005.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RUTH A DAVIS/            Primary Examiner, Art Unit 1699